DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed June 6, 2019. Claims 1-10 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In regards to claim 10, at line 8, the limitations “confirming thr status” should apparently read --confirming [[thr]] the status--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving mechanism 200…to advance the shaft member 210 and retract the 10shaft member 210 in a linear direction and to produce a rotational motion of the shaft member 210,” “prime-mover 528 is for actuation of 15the needle 150 by actuating the driving mechanism 200 for bi-directional sequential movement of advancing, retracting, and rotating the needle 150,” and “control subsystem 510 to control the pressure subsystem to provide varying pressure for biopsy”  in claim 1, “an interfacing element to provide pressure from the pressure storage 25chamber to a filter chamber provided in a tissue sample container coupled to the probe unit 100” in claim 4, and “an aligning unit for aligning the device 10 with an external device 10,” and “a central part for locking with the driver unit 500” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, 
at lines 1-5, the limitations “wherein the control subsystem is to: issue command to the pressure pump to generate a partial vacuum in the pressure storage chamber; receive signals from a plurality of pressure sensors in the pressure subsystem and based on the signals” render the claim indefinite; for example, it is unclear whether the control subsystem is configured to perform the claimed steps. The Office suggests that Applicant amends the claim to read --wherein the control subsystem is configured to: issue command to the pressure pump to generate a partial vacuum…Hall sensors--; and,
at lines 5-12, the limitations “the control subsystem is to control:  20a solenoid valve to control pressure provided to the probe unit; and a check valve to prevent reverse flow of pressure; the prime-mover to actuate the driving mechanism; and receive status of the probe unit, wherein the status comprises a lock 25position of the probe unit; receive a length of the needle from the Hall sensors” render the claim indefinite; for example, it is unclear whether the control subsystem is configured to perform the claimed steps. The Office suggests that Applicant amends the claim to read --the control subsystem is configured to control--.
In regards to claim 10, 
at line 4, the limitations “the pressure pump” lack sufficient antecedent basis;
at line 6, the limitations “the needle” lack sufficient antecedent basis;
at line 9, the limitations “the stopper switch” lack sufficient antecedent basis; and,
at line 22, the limitations “the shaft member is to rotate the needle” render the claim indefinite; for example, it is unclear whether or not the shaft member actually rotates the needle; the Office suggests that Applicant amend the claim to read --the shaft member 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhad et al. (US 2012/0109007) (“Rhad” hereinafter) in view of Schlarb et al. (US 2016/0262733) (“Schlarb” hereinafter).
In regards to claim 1, Rhad discloses a device 10 for biopsy, the device 10 comprising: 
a probe unit 100 (see at least fig. 3 and par 0039) comprising: 
an injection unit comprising a needle 150 for biopsy (see at least par 0046); and  
5a driving mechanism 200 for actuation of the injection unit, the driving mechanism 200 comprising: 

    PNG
    media_image1.png
    495
    253
    media_image1.png
    Greyscale

a shaft member 210, wherein the needle 150 is fixedly attached in the shaft member 210, 
wherein the driving mechanism 200 is to advance the shaft member 210 and retract the 10shaft member 210 in a linear direction and to produce a rotational motion of the shaft member 210 (see at least fig. 4 and par 0053-0059); and

    PNG
    media_image2.png
    596
    450
    media_image2.png
    Greyscale
 
a driver unit 500 (see at least fig. 2 and par 0099), wherein the driving mechanism 200 of the probe unit 100 is coupled to the driver unit 500, the driver unit 500 comprising: 
a prime-mover 528, wherein the prime-mover 528 is for actuation of 15the needle 150 by actuating the driving mechanism 200 for bi-directional sequential movement of advancing, retracting, and rotating the needle 150 (see at least par 0111-0113); 
a pressure subsystem, wherein the pressure subsystem is coupled to the probe unit 100, the pressure subsystem comprising:  
20a pressure pump 566 to supply negative pressure to the probe unit 100 for biopsy (see at least fig. 12 and par 0066, 0099, 0109 & 0114); and 
25a control subsystem 510 to control the pressure subsystem to provide varying pressure for biopsy (see at least par 0071, 0091-0092 & 0100).
RhR  	Rhad discloses the device 10 as claimed in claim 1, that fails to explicitly teach a device comprising a pressure storage chamber to store pressure supplied by the pressure pump 566 for instantaneous application of pressure at the time of procedure.
	However, Schlarb teaches that it is known to provide a device comprising a pressure storage chamber 18 (see least par 0032, 0053, 0057, 0060-0061, 0069 & 0075) to store pressure supplied by the pressure pump 62 (see at least par 0051-0052 & 0058-0059, 0065 & 0067-0068) for instantaneous application of pressure at the time of procedure (see at least figs. 2 & 8-9).
Therefore, since Rhad teaches that at least one vacuum source may be provided in the device (see at least par 0066-0068), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Rhad with a pressure storage chamber to store pressure supplied by the pressure pump 566 for instantaneous application of pressure at the time of procedure as taught by Schlarb since such a modification would amount to applying a known technique (i.e. as taught by Schlarb) to a known device (i.e. as taught by Rhad) ready for improvement to achieve a predictable result such as priming the device for prior to use by pre-storing an amount of vacuum prior and triggering the device for tissue collection--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	In regards to claim 2, Rhad as modified by Schlarb discloses the device 10 as claimed in claim 1, that fails to explicitly teach a device wherein the driving mechanism 200 comprises: a driver gear positioned on the shaft member; 36a gear rack positioned on the shaft member, wherein the driver gear is engaged with the gear rack, wherein the driver gear is to drive the gear rack to advance the shaft member in the linear direction; a transitional gear positioned at a proximal end of the shaft member;  5and a transmission gear positioned on the shaft member, wherein the driver gear engages with the transmission gear to drive the transitional gear, wherein the transmission gear is to drive the transitional gear to produce the rotational motion of the shaft member. However, since Rhad discloses a device wherein the driving mechanism 200 comprises a plurality of gears (202, 204) to produce a rotational motion of the shaft member 210 as well as to advance the shaft member 210 in the linear direction (see at least fig. 4 and par 0053-0059), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Rhad as modified by Schlarb wherein the driving mechanism comprises: a driver gear positioned on the shaft member; 36a gear rack positioned on the shaft member, wherein the driver gear is engaged with the gear rack, wherein the driver gear is to drive the gear rack to advance the shaft member in the linear direction; a transitional gear positioned at a proximal end of the shaft member;  5and a transmission gear positioned on the shaft member, wherein the driver gear engages with the transmission gear to drive the transitional gear, wherein the transmission gear is to drive the transitional gear to produce the rotational motion of the shaft member in order to simultaneously rotate and longitudinally translate the shaft member and the needle so as to facilitate cutting of the tissue as taught by Rhad.
In regards to claim 3, Rhad as modified by Schlarb discloses the device 10 as claimed in claim 2, that fails to explicitly teach a device wherein the driving mechanism comprises at least one driven gear positioned on the shaft member, wherein when the shaft member completes a rotation by a predetermined angle the gear rack is to engage with and drive the at least one driven gear to retract the shaft member in the linear 15direction. However, since Rhad discloses a device wherein the driving mechanism 200 comprises a plurality of gears (202, 204) to produce a rotational motion of the shaft member 210 as well as to advance the shaft member 210 in the linear direction (see at least fig. 4 and par 0053-0059), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Rhad as modified by Schlarb wherein the driving mechanism comprises at least one driven gear positioned on the shaft member, wherein when the shaft member completes a rotation by a predetermined angle the gear rack is to engage with and drive the at least one driven gear to retract the shaft member in the linear 15direction in order to simultaneously rotate and longitudinally translate the shaft member and the needle so as to facilitate cutting of the tissue and retraction of the needle as taught by Rhad. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhad (‘007) in view of Schlarb (‘733) further in view of Videbaek (US 8,485,989).
Rhad discloses a device 10 comprising a filter chamber (i.e., in or near tube 352, see figs. 6-7 and par 0068) provided in a tissue sample container 300 coupled to the probe unit 100 (see at least par 0068), Schlarb discloses a device 10 wherein the pressure subsystem comprises: a check valve 89 coupled between the pressure storage chamber 18 and the 20pressure pump 84, wherein the check valve 89 is to prevent reverse flow of the pressure stored in the pressure storage chamber 18 (see at least par 0061), Rhad as modified by Schlarb discloses the device 10 as claimed in claim 1, wherein the pressure subsystem comprises: a solenoid valve coupled to the pressure storage chamber to control pressure provided by the pressure storage chamber to the probe unit; and an interfacing element to provide pressure from the pressure storage 25chamber to a filter chamber. 
However, Videbaek teaches that it is known to provide wherein the pressure subsystem comprises: a valve 224 coupled to the pressure storage chamber 182 to control pressure provided by the pressure storage chamber 182 to the probe unit 12; and an interfacing element 22 to provide pressure from the pressure storage 25chamber 182 to a filter chamber 58 coupled to the probe unit 12 (see at least figs. 2-3 and col. 7, lines 1-55; col. 8, lines 13-20). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Rhad as modified by Schlarb wherein the pressure subsystem comprises: a solenoid valve coupled to the pressure storage chamber to control pressure provided by the pressure storage chamber to the probe unit; and an interfacing element to provide pressure from the pressure storage 25chamber to a filter chamber provided in a tissue sample container coupled to the probe unit as claimed since such a modification would to providing a valve that is controllable by a processor and a filter provided inside the sample container as a space saving measure so as to achieve a device that prevents a flow of residual biopsy biological material from the sample notch of the needle to the vacuum source as taught by Videbaek.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhad (‘007) in view of Schlarb (‘733), Videbaek (US 8,485,989) further in view of Barrington (US 2017/0242980 fully supported by provisional application 62/296,977).
Rhad discloses the device 10 as claimed in claim 4, wherein the tissue sample container 300 is detachably coupled to the probe unit 100, wherein the tissue sample container 300 comprises: an inlet opening 330 to house a proximal end of the needle 150;  15a first compartment to receive tissue from the needle 150; a plate 310 to separate the first compartment and a second compartment, wherein the plate 310 is to allow seeping of fluids from the first compartment to second compartment; the second compartment, wherein the second compartment 20comprises conduits 352 to couple to the filter chamber (see at least figs. 6-7 and par 0064-0068), Rhad as modified by Schlarb and Videbaek discloses the device 10 as claimed in claim 4 that fails to explicitly teach a device comprising a Near Frequency Communication (NFC) tag to identify the tissue sample container. 
However, Barrington teaches that it is known to provide a device comprising a Near Frequency Communication (NFC) tag 104 to identify the tissue sample container 100 (see at least fig. 1 and par 0030-0032 & 0037-0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Rhad as modified by Schlarb and Videbaek comprising a Near Frequency Communication (NFC) tag to identify the tissue sample container as taught by Barrington since such a modification would amount to applying a known technique (i.e. as taught by Barrington) to a known device (i.e. as taught by Rhad) ready for improvement to achieve a predictable result such as quickly identifying the sample using an appropriate reader so that the sample could be handled properly--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhad (‘007) in view of Schlarb (‘733) further in view of Taherkhani et al. (WO 2015/010012) (“Taherkhani” hereinafter) further in view of Hagy et al. (US 2013/0041254) (“Hagy” hereinafter).
 In regards to claim 7, Rhad as modified by Schlarb discloses the device 10 as claimed in claim 1, that fails to explicitly teach a device wherein the device comprises a needle depth adjuster comprising:  25a circular disc at a first end of the needle depth adjuster; and a locking arm at a second end of the needle depth adjuster, wherein the locking arm is to lock the driver unit at a locking position and to control a length of the needle. However, Taherkhani teaches that it is known to provide a device wherein the device comprises a needle depth adjuster 2000 comprising: 25a circular disc 2042 at a first end of the needle depth adjuster 2000; and a locking arm 2036 at a second end of the needle depth adjuster 2000, wherein the locking arm 2036 is to lock the driver unit at a locking position and to control a length of the needle 1300 (see at least figs. 85-92B and par 0248-0251). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Rhad as modified by Schlarb wherein the device comprises a needle depth adjuster comprising:  25a circular disc at a first end of the needle depth adjuster; and a locking arm at a second end of the needle depth adjuster, wherein the locking arm is to lock the driver unit at a locking position and to control a length of the needle as taught by Taherkhani since such a modification would amount to applying a known technique (i.e. as taught by Taherkhani) to a known device (i.e. as taught by Rhad) ready for improvement to achieve a predictable result such as securing the position of the needle as well as controlling the depth of penetration of the needle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	Rhad as modified by Schlarb and Taherkhani discloses the device 10 as claimed in claim 1, that fails to explicitly teach a device wherein the locking arm comprises: a magnet, wherein the length of the needle is detected based 30on a position of the magnet by a plurality of magnet sensors in the driver unit.  
	However, Hagy teaches that it is known to provide a device wherein the locking arm 206 comprises: a magnet 205, wherein the length of the needle is detected based 30on a position of the magnet 205 by a plurality of magnet sensors 201 in the driver unit (see at least figs. 1A-C & 2 and par 0040-0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Rhad as modified by Schlarb and Taherkhani wherein the locking arm, as taught by Taherkhani, comprises: a magnet, wherein the length of the needle is detected based 30on a position of the magnet by a plurality of magnet sensors, as taught by Hagy, in the driver unit as taught by Rhad since such a modification would amount to applying a known technique (i.e. as taught by Hagy) to a known device (i.e. as taught by Rhad) ready for improvement to achieve a predictable result such as identifying the location of the needle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhad (‘007) in view of Schlarb (‘733) further in view of Taherkhani et al. (WO 2015/010012) (“Taherkhani” hereinafter).
Rhad as modified by Schlarb discloses the device 10 as claimed in claim 1, that fails to explicitly teach a device wherein the device comprises a needle depth adjuster coupled to a distal end of the injection unit, wherein the needle depth adjuster is extendable and lockable to prevent or limit undesired length of needle 5insertion, wherein the needle depth adjuster comprises: an aligning unit for aligning the device with an external device; a central part for locking with the driver unit; and a semi-circular flap coupled to the central part, wherein the semi- circular flap has an open-close configuration, wherein the semi-circular flap 10is closed during biopsy.
However, Taherkhani teaches that it is known to provide a device wherein the device comprises a needle depth adjuster 2000 coupled to a distal end of the injection unit, wherein the needle depth adjuster 2000 is extendable and lockable to prevent or limit undesired length of needle 5insertion, wherein the needle depth adjuster 2000 comprises: an aligning unit 2040 for aligning the device with an external device; a central part 2042 for locking with the driver unit; and a semi-circular flap 2036 coupled to the central part 2040, wherein the semi- circular flap has an open-close configuration, wherein the semi-circular flap 10is closed during biopsy (see at least figs. 85-92B and par 0248-0251). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Rhad as modified by Schlarb with a needle depth adjuster coupled to a distal end of the injection unit, wherein the needle depth adjuster is extendable and lockable to prevent or limit undesired length of needle 5insertion, wherein the needle depth adjuster comprises: an aligning unit for aligning the device with an external device; a central part for locking with the driver unit; and a semi-circular flap coupled to the central part, wherein the semi- circular flap has an open-close configuration, wherein the semi-circular flap 10is closed during biopsy as taught by Taherkhani since such a modification would amount to applying a known technique (i.e. as taught by Taherkhani) to a known device (i.e. as taught by Rhad) ready for improvement to achieve a predictable result such as securing the position of the needle as well as controlling the depth of penetration of the needle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0208086 to Hibner et al. discloses a biopsy device with auxiliary vacuum source.
US 2010/0317998 to Hibner et al. discloses a valve mechanism for tetherless biopsy device.
WO 2014/091502 to Bagwan et al. discloses devices and methos for biopsy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791